Exhibit 12.1 United Community Banks, Inc. Ratio of Earnings to Fixed Charges (in thousands) Nine Months Year Ended December 31, Ended September 30, 2008 2007 2006 2005 2004 2003 Ratio 1 — Including Interest on Deposits Earnings: Income (loss) before income taxes (25,714) 89,592 108,437 88,403 71,488 58,485 Fixed charges 172,588 277,614 209,871 128,367 75,517 71,197 Preferred stock dividends (18) (28) (30) (36) (26) (101) Total 146,856 367,178 318,278 216,734 146,979 129,581 Fixed Charges: Interest on deposits 147,416 229,591 169,297 86,953 50,159 47,952 Interest on short-term borrowings 17,922 38,249 30,833 31,937 16,356 16,014 Interest on long-term debt 6,366 8,594 8,685 8,536 8,279 6,634 Portion of rents representative of the interest factor (1/3) of rental expense 866 1,152 1,026 905 697 496 Preferred stock dividends 18 28 30 36 26 101 Total fixed charges 172,588 277,614 209,871 128,367 75,517 71,197 Ratio of Earnings to Fixed Charges .85x 1.32x 1.52x 1.69x 1.95x 1.82x Ratio 2 — Excluding Interest on Deposits Earnings: Income (loss) before income taxes (25,714) 89,592 108,437 88,403 71,488 58,485 Fixed charges 25,172 48,023 40,574 41,414 25,358 23,245 Preferred stock dividends (18) (28) (30) (36) (26) (101) Total (560) 137,587 148,981 129,781 96,820 81,629 Fixed Charges: Interest on short-term borrowings 17,922 38,249 30,833 31,937 16,356 16,014 Interest on long-term debt 6,366 8,594 8,685 8,536 8,279 6,634 Portion of rents representative of the interest factor (1/3) of rental expense 866 1,152 1,026 905 697 496 Preferred stock dividends 18 28 30 36 26 101 Total fixed charges 25,172 48,023 40,574 41,414 25,358 23,245 Ratio of Earnings to Fixed Charges (.02) x 2.87x 3.67x 3.13x 3.82x 3.51x
